U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-27631 Franchise Holdings International, Inc. (Exact Name of Registrant in its charter) Nevada 90-0547143 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) 5910 South University Boulevard, C-18, Unit 165 Littleton, Colorado80121-2800 (Address of principal executive offices) (303) 220-5001 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYes¨ No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.On May 2, 2014, there were 2,840,864 common shares issued and outstanding. FRANCHISE HOLDINGS INTERNATIONAL, INC. FORM 10-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements for the period ended March 31, 2014 3 Balance Sheets (unaudited) 4 Statement of Operations (unaudited) 5 Statement of Changes in Stockholders’ Equity/(Deficit) 6 Statements of Cash Flows (unaudited) 8 Notes to Unaudited Financial Statements 9-12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 16 PART II.OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 17 2 PART I.FINANCIAL INFORMATION For purposes of this document, unless otherwise indicated or the context otherwise requires, all references herein to“we,” “us,” and “our,” refer to FRANCHISE HOLDINGS INTERNATIONAL, INC., a Nevada corporation. FRANCHISE HOLDINGS INTERNATIONAL, INC. FINANCIAL STATEMENTS (Unaudited) Quarter Ended March 31, 2014 3 PART I - FINANCIAL INFORMATION FRANCHISE HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) Balance Sheets March 31, September 30, (unaudited) (Derived from audited financial statements) ASSETS: Cash $ $ Total Assets LIABILITIES AND SHAREHOLDERS’ DEFICIT Liabilities: Accounts payable $ $ Total Liabilities Commitments and Contingencies (Note 5) Shareholders’ Equity/(Deficit) (Notes 2 and 3): Common stock, $0.0001 par value; 20,000,000 shares authorized, 2,840,864 and 2,840,864 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit prior to development stage ) ) (Deficit)/equity accumulated during development stage ) ) Total Shareholders’ Equity/(Deficit) ) 10 Total Liabilities and Shareholders’ Equity/(Deficit) $ $ See accompanying notes to unaudited financial statements. 4 FRANCHISE HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) Statement of Operations (Unaudited) For the Three Months Ended March 31, For the Six Months Ended March 31, March 12, 2001 (Inception) Through March 31, Revenue $
